Title: To Alexander Hamilton from Harrison Gray Otis, 21 December 1798
From: Otis, Harrison Gray
To: Hamilton, Alexander



Phila Decr 21. 1798
Sir

I was very solicitous while you was in this city for the indulgence of an interview with you that would have enabled me to learn your opinion in relation to such defensive measures as ought now to be adopted by Congress, and I called upon you once with that view, but being then disappointed and perceiving afterwards the pressing nature of your immediate avocations, I chose rather to forego the advantage of your sentiments than invade the little leisure which you appeared able to command. Being since appointed Chairman of a committee to consider the policy of extending our internal means of defence, the great confidence which I feel in the correctness of your political opinions, and your permission on a former occasion to avail myself of them induce me to request that I may be honored with your general ideas upon this subject, if you can without inconvenience devote an hour to my instruction. In particular; Is it advisable to augment the present permanent army under all circumstances; if not, would it be eligible to reduce the number of men in each regiment with a view to economy and to an application of the money saved to the extension of the naval armament; or are there any prominent defects in the military establishment which demand a reform. Will there be any utility in reviving the section of the act which establishes the provisional army, or the act providing for the draft of eighty thousand militia. Does good policy require very liberal grants of money for fortifications? Is it expedient to continue the act prohibiting intercourse with France and her acknowledged dominions. If so, as the act now stands, may commerce be carried on between the United States, and any part of the French Dominions that shall withdraw from its allegiance to the Parent Country; or if this be doubtful, would it be politic to grant an express permission to the President to open the trade with any part of the French Dominions when in his opinion the public good would admit or require it.

Shall the President be authorized to attack, capture & hold all or any of the French West India Islands as an indemnity for the spoliations committed on our trade?
If upon these or any other subjects, you see fit to gratify me with your opinions, they will be cherished & respected by me, without a disclosure of the source from which they are derived; and if on the other hand you think this liberty is not warranted by the duration or intimacy of my personal acquaintance, you will I hope excuse and impute it to an habitual and profound respect for your character & talents.
I am Sir   yr most obedt Servt.

H. G. Otis

